 
 
I 
108th CONGRESS
2d Session
H. R. 4947 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Herger (for himself and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend the duty on certain educational toys and devices. 
 
 
1.Certain educational toys and devices 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.85.43Educational toys and devices (provided for in subheading 8543.89.96)FreeNo changeNo changeOn or before 12/31/2007  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
